Citation Nr: 0113802	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-05 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for degenerative disc 
disease of the spine.

3.  Entitlement to an increased (compensable) evaluation for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from December 1958 to 
December 1960, and from June 1964 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for disk 
damage, and for an increased evaluation for lumbosacral 
strain.  It was also the RO's determination that the 
appellant had not presented new and material evidence to 
reopen the previously denied claim for service connection for 
hearing loss.


REMAND

As noted in the April 2001 written statement prepared by the 
appellant's representative, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required, in part, for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Regarding his service-connected lumbosacral strain, the 
appellant contends that his symptomatology has increased in 
severity.  Clinical records document treatment the appellant 
received for complaints of chronic back pain.  On VA 
examination in April 1999, the appellant was evaluated with 
residuals of lumbar strain.  Examination was significant for 
findings of pain on motion of the lumbar spine.  The medical 
report indicated the appellant reported chronic low back pain 
with radicular pain extending into the right hip.  He 
reported that his pain was aggravated by bending, lifting, or 
stooping. 

Consideration of an increased rating for a service-connected 
disability includes evaluating various aspects of functional 
loss and the effects of disability upon the person's ordinary 
activity.  This requires a thorough medical examination which 
fully portrays the functional loss with respect to such 
elements as excursion, strength, speed, coordination, and 
endurance, less or more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disuse, 
depending upon the type of disability involved.  38 C.F.R. §§ 
4.40, 4.45 (2000).  See also DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995) (holding that examination report must account 
for functional loss due to pain).  For these reasons, another 
VA examination should be performed to assess the current 
severity of the veteran's service-connected lumbosacral 
strain.

Regarding his claim for service connection for degenerative 
disc disease, the appellant contends that this disability is 
of service origin and is related to back strain while on 
active duty.  A February 1998 VA computer tomography (CT) 
scan of the lumbar spine revealed osteoarthritic changes; 
circumferetial disc bulges at L2-3 and L4-5 with mild central 
canal stenosis at L4-5; degenerated disc at L5-S1 and 
probable foraminal stenosis on the left side; and a prominent 
structure, midline and just below L1-2, probably a venous 
plexus rather than focal herniation.  The April 1999 VA 
examination report did not offer an opinion with respect to 
the etiology of the degenerative disk disease.

Under pertinent law and VA regulations, service connection 
may be granted for a disability which was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); see also 
Degmetich v. Brown, 104 F.3d 1328, 1331-32 (Fed. Cir. 1997).  
Notwithstanding a lack of diagnosis of disease during 
service, service connection may be granted for a disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) in Allen v. Brown, 7 Vet. App. 
439 (1995) held that service connection may be granted on a 
secondary basis for a disability which was not only 
proximately due to or the result of a service-connected 
condition, but could also be granted where a service-
connected disability had aggravated a nonservice-connected 
disability, with compensation being paid for the amount of 
disability which exceeded "the degree of disability existing 
prior to the aggravation."  For these reasons, the Board 
believes that another VA examination is warranted which 
addresses the etiology of the degenerative disc disease and 
its relationship, if any, to the service-connected 
lumbosacral strain.  The RO should thereafter consider the 
issue of entitlement to service connection for degenerative 
disc disease on a secondary basis.

As regards the hearing loss claim, the Board notes that the 
veteran has reported that he was diagnosed with hearing loss 
at a Denver, Colorado, VA medical facility in 1973 or 1976.  
As VA records are considered to be constructively included 
within the record, and must be acquired if material to an 
issue on appeal, it is necessary to obtain these medical 
records prior to a final decision in this case.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board further notes that the service medical records from 
the veteran's first period of service have not been 
associated with the claims folder.  Therefore, the RO should 
attempt to develop these records.

The Board notifies the appellant that the requested 
examination(s) is being scheduled to assist VA in properly 
adjudicating his claims and that his failure to report for 
the examination(s) may result in his claim(s) being 
disallowed.  38 C.F.R. § 3.655 (2000).  The appellant is 
further advised that the duty to assist is not a "not always 
a one-way street".  He should assist the RO, to the extent 
possible, in the development of his claim.  Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence pertinent to his claims, 
including evidence of current or past 
treatment for lumbosacral strain, 
degenerative disc disease, and hearing 
loss, that has not already been made part 
of the record, VA and non-VA, and should 
assist him in obtaining such evidence.  
The appellant must adequately identify 
the records and provide any necessary 
authorization. 

2.  The RO should make further efforts to 
obtain pertinent federal records until 
the records are obtained, unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make efforts to 
obtain:

a.  All service medical records 
which pertain to his first period of 
service in the United States Army 
from December 1958 to December 1960; 
and

b.  All records of treatment at the 
VA medical facility in Denver, 
Colorado in 1973 or 1976 for hearing 
loss.

If the RO, after making reasonable 
efforts, is unable to obtain any records 
sought, the RO shall notify the veteran 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

3.  Following completion of the above, the 
appellant should be scheduled for a VA 
orthopedic examination.  In particular, the 
examiner is requested to:

a.  Delineate all manifestations of 
the service-connected lumbosacral 
strain disability, to include 
distinguishing, if possible, that 
symptomatology attributable to the 
service-connected disability from 
that due to any other disability of 
the spine.  The degree and frequency 
with which each symptom is 
experienced should be set forth, and 
the examiner should indicate whether 
it is at least as likely as not that 
such symptomatology is attributable 
to the service-connected lumbosacral 
strain or to other disability.  If 
limitation of motion is found to be 
related to service-connected 
lumbosacral strain, findings should 
be made that take into account all 
functional impairment pursuant to 
the guidance set forth in 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2000), 
including pain on use, 
incoordination, weakness, 
fatigability, abnormal movements, 
etc.  Each such manifestation should 
be expressed in terms of additional 
range-of-motion loss beyond that 
which is clinically observed.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); and   

b.  Opine whether it is as likely as 
not that degenerative disc disease 
is related to service or was caused 
or aggravated by the service-
connected lumbosacral strain.  See 
Allen v. Brown, 7 Vet. App. 430 
(1995).

All findings, opinions and bases therefor 
should be set forth in detail.  Should the 
examiner be unable to render the opinions 
requested, the reason(s) therefor should be 
explained in adequate detail.  The claims 
folder must be provided to the examiner in 
connection with the examination for review.  
A complete rationale should be given for any 
opinion expressed.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.

5.  Thereafter, the RO should readjudicate 
the claims on appeal.  With respect to the 
issue of service connection for degenerative 
disc disease, the RO should consider service 
connection on a secondary basis.  If any of 
the benefits sought on appeal remain denied, 
the appellant and his representative should 
be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if otherwise 
in order.  The Board intimates no opinion, legal or factual, 
as to ultimate disposition warranted in this matter.  The 
appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


